MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D), this                               Mar 16 2017, 9:32 am
Memorandum Decision shall not be                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen F. Hurley                                          Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Agency                                                   Andrew A. Kobe
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

U.J.,                                                    March 16, 2017
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         49A04-1608-JV-1960
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,
                                                         The Honorable Marilyn A.
Appellee-Petitioner.                                     Moores, Judge
                                                         The Honorable Scott Stowers,
                                                         Magistrate

                                                         Trial Court Cause No.
                                                         49D09-1602-JD-0167



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A04-1608-JV-1960 | March 16, 2017              Page 1 of 9
[1]   U.J. appeals the juvenile court’s determination that she committed delinquent

      acts which, if committed by an adult, would constitute attempted criminal

      trespass and battery against a public safety official as level 6 felonies and

      resisting law enforcement as a class A misdemeanor. U.J. raises two issues

      which we consolidate and restate as whether the evidence is sufficient to sustain

      the court’s determination. We affirm.


                                            Facts and Procedural History

[2]   On January 28, 2016, Indianapolis Public School Officer Lewis Speaks, who

      worked at Crispus Attucks Medical Magnet High School, was contacted by a

      school administrator and informed that a former student was trying to enter the

      school building through door 3, which was not a public entrance. Officer

      Speaks approached door 3 and observed U.J., who was born in August 2000,

      pulling on the door. When U.J. saw Officer Speaks approaching, she ran away

      and entered a van. Officer Speaks walked to the van, spoke with U.J. and the

      vehicle’s driver, U.J.’s mother, and informed them that all visitors were

      required to use door 2, to which he pointed, and that any other door was not an

      option. 1 Officer Speaks entered the school building, and approximately ten

      minutes later he looked outside and observed the van driving around the

      parking lot. He again exited the building and approached the vehicle, told U.J.

      and her mother that they were welcome to enter the building but that they




      1
          Officer Speaks testified that there is a large space between doors 2 and 3.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1608-JV-1960 | March 16, 2017   Page 2 of 9
      could not continue to sit outside and drive around the school parking lot, and

      again explained where the public entrance was located. U.J.’s mother drove the

      vehicle out of the school’s parking lot, and Officer Speaks went inside.


[3]   Officer Speaks received a radio communication from a school custodian that a

      person was at door 16 on the opposite side of the building. Officer Speaks

      approached door 16 and saw U.J. run and jump into the van. 2 Officer Speaks

      approached the vehicle and told U.J. that he needed to see some identification

      and told her mother that he needed to see a driver’s license. U.J. and her

      mother did not comply, and U.J.’s mother said “I hate the f-ing police and I

      don’t even have my driver’s license, they’re suspended.” Transcript at 52.

      Officer Speaks called to Officer Carlos Bailey for backup and placed U.J.’s

      mother in handcuffs. Officer Bailey arrived, told U.J. to place her hands behind

      her back, and reached for her wrist. U.J. pushed Officer Bailey with two open

      hands, and he was shoved backwards. After she shoved him, U.J. also tried to

      pull away from Officer Bailey. U.J. tried to kick Officer Bailey before he

      backed away. Officer Speaks instructed Officer Bailey to come over to U.J.’s

      mother, and Officer Speaks moved U.J. against the vehicle and placed her in

      handcuffs. As the officers escorted U.J. and her mother to the school police




      2
       When asked if U.J. was pulling on the door, Officer Speaks replied: “She was pulling on door three, but I- I
      can’t say, how the door’s set up, I can’t say I saw her pulling on door sixteen. When she saw me, she fled.”
      Transcript at 14.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1608-JV-1960 | March 16, 2017             Page 3 of 9
      office in the building, U.J. resisted the officers and said “[f]u-- the police” and

      “I couldn’t even call my fu--ing father.” 3 Id. at 58.


[4]   On February 1, 2016, the State filed a petition alleging U.J. was delinquent for

      committing criminal trespass as a level 6 felony, battery against a public safety

      official as a level 6 felony, and resisting law enforcement as a class A

      misdemeanor. In April 2016, the State filed an additional count alleging U.J.

      was delinquent for committing attempted criminal trespass as a level 6 felony.

      On June 22, 2016, the court held a hearing at which Officers Speaks and Bailey

      testified. The court found that U.J. committed attempted criminal trespass and

      battery against a public safety official as level 6 felonies and resisting law

      enforcement as a class A misdemeanor if committed by an adult.


                                                      Discussion

[5]   The issue is whether the evidence is sufficient to sustain the juvenile court’s

      determination that U.J. committed delinquent acts which, if committed by an

      adult, would constitute attempted criminal trespass and battery against a public

      safety official as level 6 felonies and resisting law enforcement as a class A

      misdemeanor. When the State seeks to have a juvenile adjudicated to be a

      delinquent for committing an act which would be a crime if committed by an




      3
       Officer Bailey testified “we escort both mom and . . . daughter back to the police office inside the building.
      While walking back to the office, the mom keep [sic] cursing. ‘I,’ you know, ‘hate the blah blah police.’ She
      was kicking, pulling away, fighting us, actively fighting all the way back to the office.” Transcript at 81.
      When asked “[o]kay, was [U.J.] also resisting,” Officer Bailey replied “[y]es, sir. Both,” and when asked
      “both of you,” he responded “[y]es.” Id.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1608-JV-1960 | March 16, 2017               Page 4 of 9
      adult, the State must prove every element of the crime beyond a reasonable

      doubt. J.R.T. v. State, 783 N.E.2d 300, 302 (Ind. Ct. App. 2003), trans. denied.

      Upon review of a juvenile adjudication, this court will consider only the

      evidence and reasonable inferences supporting the judgment. Id. We will

      neither reweigh the evidence nor judge witness credibility. Id. If there is

      substantial evidence of probative value from which a reasonable trier of fact

      could conclude that the defendant was guilty beyond a reasonable doubt, we

      will affirm the adjudication. Id.


[6]   With respect to the juvenile court’s finding of attempted criminal trespass, U.J.

      argues that at no time was she denied entry to the school and that Officer

      Speaks never saw her pull on door 16. The State responds that the school did

      not consent to U.J. entering the school building except through door 2, that

      U.J. attempted to enter the building through doors 3 and 16, and that, while

      there was no direct testimony of someone observing her attempt to open door

      16, it is a reasonable inference that she attempted to open door 16 just as she

      attempted to open door 3.


[7]   Ind. Code § 35-43-2-2 provides in part that a person who, not having a

      contractual interest in the property, knowingly or intentionally enters the real

      property of another person after having been denied entry by the other person

      or that person’s agent, or who knowingly or intentionally interferes with the

      possession or use of the property of another person without the person’s

      consent, commits criminal trespass as a class A misdemeanor, and that the

      offense is a level 6 felony if it is committed on school property. Ind. Code § 35-

      Court of Appeals of Indiana | Memorandum Decision 49A04-1608-JV-1960 | March 16, 2017   Page 5 of 9
      43-2-2(b). Ind. Code § 35-41-5-1 provides that a person attempts to commit a

      crime when, acting with the culpability required for commission of the crime,

      the person engages in conduct that constitutes a substantial step toward

      commission of the crime.


[8]   The evidence most favorable to the attempted criminal trespass finding reveals

      that Officer Speaks first observed U.J. pulling on door 3 and, when she saw

      him, run to a vehicle driven by her mother. Officer Speaks specifically

      informed U.J. that all visitors were required to use door 2 and that entry

      through any other door was not an option, and he pointed to door 2.

      Approximately ten minutes later, Officer Speaks informed U.J. and her mother

      that they could not continue to drive around the parking lot and again

      explained where the public entrance was located. After Officer Speaks received

      a radio communication from the school custodian, he approached door 16 and

      saw U.J. Officer Speaks testified: “I walked over, I approached door sixteen

      where she was trying to enter, and she ran and she jumped into the silver van.”

      Transcript at 14. When asked, “when she was at these doors, was she pulling

      on them at all,” he answered “[s]he was pulling on door three, but I- I can’t say,

      how the door’s set up, I can’t say I saw her pulling on door sixteen. When she

      saw me, she fled.” Id. When asked, “[b]ased on what you saw, did you believe

      that she was trying to get access to the school . . . through door sixteen,” Officer

      Speaks answered “[y]es,” and when asked if he also believed she was trying to

      enter through door 3, he again answered affirmatively. Id. at 17. He indicated

      that, based on his experience, most students know to go through door 2, that


      Court of Appeals of Indiana | Memorandum Decision 49A04-1608-JV-1960 | March 16, 2017   Page 6 of 9
       “there’s a sign on each door letting students and parents know that the public

       entry, if they need to visit somebody or check in, is on door two,” and that sign

       is on all of the doors. Id. at 18. U.J. acknowledges that “[s]he and her mother

       were first told they must enter through Door 2, a fact they already knew.”

       Appellant’s Brief at 11 (citing Transcript at 35 (when asked “[a]s a student, . . .

       you knew the public entrance was door two, correct,” U.J. answered

       affirmatively).


[9]    The juvenile court as factfinder reasonably could have inferred that, after being

       informed more than once that the only authorized entrance to the school was

       through door 2, U.J. attempted to enter the school through door 16. Based

       upon the record, we conclude that the State presented evidence of a probative

       nature from which a reasonable trier of fact could find that U.J. committed acts

       that, if committed by an adult, would constitute attempted criminal trespass as

       a level 6 felony.


[10]   With respect to the juvenile court’s findings regarding battery on a public safety

       official and resisting law enforcement, U.J. argues that certain discrepancies in

       the officers’ testimony create a reasonable doubt that she committed the

       offenses. 4 The State argues both officers unequivocally testified that U.J.




       4
        U.J. asserts the officers’ testimony conflicted and Officer Speaks’s testimony conflicted with his prior
       deposition testimony and that the discrepancies included which officer ordered U.J. not to reach into her
       pocket, whether at one point U.J. entered the car and locked the doors, the extent to which Officer Bailey
       had to forcibly remove U.J. from the vehicle, and whether Officer Speaks was placing U.J. in handcuffs when
       Officer Bailey arrived.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1608-JV-1960 | March 16, 2017           Page 7 of 9
       pushed Officer Bailey with two hands during the confrontation, U.J. tries to

       dismantle this evidence by pointing to alleged inconsistencies in the officers’

       testimony about other actions, and her argument is a request to reweigh the

       evidence.


[11]   The record reveals that Officer Speaks testified U.J. “pushed Officer Bailey with

       two open hands” and indicated that Officer Bailey was shoved backwards.

       Transcript at 55. Officer Speaks also testified that, after she shoved Officer

       Bailey, U.J. tried to pull away from him. Officer Speaks testified he then placed

       U.J. against the vehicle and handcuffed her. Officer Bailey testified that, when

       he approached U.J., “[s]he pushed [him] away” and that she pushed him “with

       both hands.” Id. at 80. He also testified that U.J. tried to kick him before he

       backed away and that, while U.J. was being escorted to the building, she

       resisted the officers. U.J.’s argument is a request that we judge the credibility of

       the witnesses and reweigh evidence, which we will not do. See J.R.T., 783
N.E.2d at 302. Based upon the record, we conclude that the State presented

       evidence of a probative nature from which a reasonable trier of fact could find

       that U.J. committed acts that, if committed by an adult, would constitute

       battery on a public safety official as a level 6 felony and resisting law

       enforcement as a class A misdemeanor.


                                                   Conclusion

[12]   For the foregoing reasons, we affirm the juvenile court’s determination that

       U.J. committed delinquent acts which, if committed by an adult, would


       Court of Appeals of Indiana | Memorandum Decision 49A04-1608-JV-1960 | March 16, 2017   Page 8 of 9
       constitute attempted criminal trespass, battery on a public safety official, and

       resisting law enforcement.


[13]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1608-JV-1960 | March 16, 2017   Page 9 of 9